Exhibit 10.14

STEC, INC.

NOTICE OF GRANT OF STOCK OPTION

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of STEC, Inc. (the “Corporation”):

Optionee:                                    
                                                                                
                                        
                                                                           

Grant Date:                                  
                                        
                                        
                                        
                                                                        

Vesting Commencement Date:                               
                                        
                                        
                                                                               

Exercise Price:  $                                
                                        
                                        
                                                   per share

Number of Option Shares:                                      
                                        
                                                                         shares

Expiration Date:                                  
                                        
                                        
                                        
                                                               

 

Type of Option:  

 

  Incentive Stock Option  

 

  Non-Statutory Stock Option

Exercise Schedule: The Option shall become exercisable for the Option Shares in
a series of four (4) successive equal annual installments upon Optionee’s
completion of each year of Service over the four (4)-year period measured from
the Vesting Commencement Date. In no event shall the Option become exercisable
for any additional Option Shares after Optionee’s cessation of Service.

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the STEC, Inc. 2000 Stock Incentive Plan (the
“Plan”). Optionee further agrees to be bound by the terms of the Plan and the
terms of the Option as set forth in the Stock Option Agreement attached hereto
as Exhibit A. Optionee hereby acknowledges the receipt of a copy of the official
prospectus for the Plan in the form attached hereto as Exhibit B. A copy of the
Plan is available upon request made to the Corporate Secretary at the
Corporation’s principal offices.

Employment at Will. Nothing in this Notice or in the attached Stock Option
Agreement or in the Plan shall confer upon Optionee any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary
employing or retaining Optionee) or of Optionee, which rights are hereby
expressly reserved by each, to terminate Optionee’s Service at any time for any
reason, with or without cause.

Additional Information. The additional information concerning the Option will be
more fully described in the option documentation available to Optionee on-line.
Following is the link



--------------------------------------------------------------------------------

to Wealthviews, the Corporation’s online stock administrator. The user id should
be your Optionee number (no dashes), and the initial pin (if you haven’t used
the system before) would be the last 6 digits of your social security number.
https://www.wealthviews.com/stec/

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.

DATED:                     , 20        

 

STEC, INC. By:  

 

Name:  

 

Title:  

 

OPTIONEE By:  

 

Name:  

 

Address:  

 

 

ATTACHMENTS

Exhibit A - Stock Option Agreement

Exhibit B - Plan Summary and Prospectus

 

2



--------------------------------------------------------------------------------

EXHIBIT A

STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

PLAN SUMMARY AND PROSPECTUS